Citation Nr: 0841818	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05 27-775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004  rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an acquired psychiatric disorder, to 
include PTSD.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for an acquired 
psychiatric disorder, to include PTSD.

The veteran contends that his PTSD is due to alleged service 
stressors while stationed in Thailand during the Vietnam War.  
38 C.F.R. § 3.304(f) (2008).  According to his service 
personnel records, the veteran's military occupational 
specialty was water and waste processing specialist.  While 
the veteran was awarded decorations indicative of service in 
the Vietnam theater of operations, he received no decorations 
evidencing combat.  As the evidence does not show that the 
veteran engaged in combat, the alleged stressors must be 
verified by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  On VA examination 
in March 2003, the veteran recollected that while stationed 
in Thailand, his airbase was periodically attacked by snipers 
and "sappers."  During and after attacks, he was assigned 
to a combat support team in order to protect the base and 
search for the snipers.

As part of his VA compensation examination, the veteran was 
evaluated by a social worker.  The veteran reported to the 
social worker that, while on guard duty, he had to fire an 
M16 at snipers who came through the wired perimeters of the 
airbase.  The RO attempted to verify these stressors through 
the United States Army & Joint Services Records Research 
Center (JSRRC).  However, in April 2004, the JSRRC responded 
that the veteran must provide more specific information, 
including specific dates of the attacks.  While the RO 
initially requested information concerning the veteran's 
alleged stressors in September 2002, no additional notice was 
given to the veteran of the evidence requested by the JSRRC 
in April 2004.  In June 2004, the RO issued a rating decision 
denying the veteran's claim for an acquired psychiatric 
disorder, to include PTSD.  In his August 2005 appeal, the 
veteran again referred to sniper attacks, contending that he 
was assigned to a combat unit and was called to guard the 
area with guns when his base came under attack.  Repeated 
sniper attacks at a specific airbase are stressors that may 
be capable of verification.  Accordingly, on remand, the 
veteran should be inquired as to precisely when he was 
subject to incoming sniper attacks.  Specifically, the 
stressors may be verified by requesting the unit history for 
355 Civil Engineering Squadron, Takhli Royal Thai Air Force 
Base, for the period of February 1968 to August 1968. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The veteran's service medical records indicate that in March 
1969, while stationed in Thailand, the veteran reported to 
sick call and complained of stomach pain, nausea, and 
indigestion that had been present for about six months.  He 
reported having an upset stomach in the morning, which felt 
worse when he was anxious.  The examiner noted that the 
veteran was experiencing a deep psychophysiologic reaction.  
The veteran's service medical records are otherwise negative 
for any psychiatric complaint, diagnosis, or treatment.   

The first post-service record of a psychiatric disorder is 
dated July 1999, when the veteran admitted himself into a VA 
psychiatric unit for treatment for alcohol and marijuana 
abuse.  When he was discharged from the hospital a week 
later, he was diagnosed with adjustment disorder with 
depressive symptoms, as well as alcohol dependence, and he 
was counseled to attend a rehabilitation program.  

The next treatment record is dated February 2002, when the 
veteran sought counseling at the VA for depression.  He 
reported feeling anxious in Thailand while in combat, and 
also reported feeling anxious and vulnerable when he was 
alone in the jungle, working at the sewage treatment plant 
each night as part of his duties.  He reported that he began 
using alcohol at that time in order to cope with his anxiety.  
The diagnosis was depressive disorder and anxiety state, not 
otherwise specified.

On VA examination in March 2003, the veteran was diagnosed 
with PTSD.  At that time, the veteran recollected many other 
experiences in service that adversely affected his mental 
state.  He recollected a time when he cut his hand after 
falling down a ladder and thought that he would bleed to 
death.  He recollected a story he had heard that a serviceman 
had been killed when he was sucked into an engine turbine 
while walking across the flight line, which made the veteran 
fearful on a daily basis.  He also recollected his flight 
home from Thailand, when, on a stop-over in Vietnam, he was 
so fearful that he would be killed that he disassociated from 
his environment and hallucinated.  He then kicked a colonel, 
who shook him until he came back to reality.  The veteran 
stated that he had thought that he was going to die in 
Thailand.  The examiner opined that the veteran's PTSD was 
related to his stressful experiences in service, and that the 
veteran's alcohol dependence was related to his PTSD.  

The veteran subsequently sought counseling for depression at 
the VA in March 2004.  His treating physician at that time 
diagnosed the veteran with dysthymia versus adjustment 
disorder with depressed mood, rule out PTSD.  

In this case, the record reflects a -history of psychiatric 
problems, including symptoms of a psychophysiologic reaction 
in service, and evidence of a current psychiatric diagnosis.  
The Board finds that a VA examination and opinion is 
necessary to determine whether any current psychiatric 
disorder, to include PTSD, is related to the veteran's active 
service.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to provide additional 
details concerning the "sniper" and 
"sapper" attacks and ask him to provide 
a 90-day time period between February 
1968 to August 1968 when the attacks 
occurred.  Advise the veteran that 
without specific information his claimed 
stressors can not be verified.  Then 
conduct any further development 
considered necessary to obtain evidence 
identified by the veteran to verify this 
and any additional stressors.

2.  Following receipt of the above-noted 
information, request that the United 
States Army & Joint Services Records 
Research Center (JSRRC) perform a search 
of the unit history of the "355 Civil 
Engineering Squadron, Takhli Royal Thai 
Air Force Base " in Thailand during any 
90-day time period provided by the 
veteran in an attempt to verify whether 
the veteran's unit came under attack 
while stationed in Thailand. 

3.  Thereafter, schedule the veteran for 
a VA psychiatric examination with an 
examiner who has not previously examined 
the veteran.  

a.  If any stressor is verified, 
then prior to the examination, 
provide the examiner with a list of 
verified stressors.  The claims 
folder should be reviewed by the 
examiner in conjunction with the 
examination and the report should 
note that the claims folder was 
reviewed.  The examiner should opine 
whether a diagnosis of PTSD is 
warranted, and if so, whether the 
PTSD diagnosis is based on a 
verified stressor.  The rationale 
for all opinions must be provided.

b.  If, after further development of 
the case, the RO determines that 
there are no verifiable stressors, 
the examiner should instead be 
instructed to determine whether 
there is any relationship between 
any diagnosed psychiatric disorders 
and the veteran's period of active 
service, and whether the acquired 
psychiatric disorder is related to 
the psychophysiological reaction 
which the veteran experienced in 
service.  In determining the 
etiology of the veteran's 
psychiatric disorders, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not (50 percent probability or 
greater) that any current 
psychiatric disorder is 
etiologically related to the 
psychophysiological reaction the 
veteran experienced during service 
or related to any incident of active 
service.  If necessary, the examiner 
should attempt to reconcile the 
opinion with the medical opinions of 
record.

4.  Then, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD.  
If the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

